       Case 1:20-mc-00169-LGS Document 4-1 Filed 03/25/20 Page 1 of 6




                       SCHEDULE A
          TO THE DECLARATION OF THE HONORABLE
        ABUBAKAR MULAMI, ATTORNEY GENERAL OF THE
       FEDERATION AND MINISTER OF JUSTICE OF NIGERIA

EXHIBIT                                     DESCRIPTION
NO.


 1.        Gas Processing and Supply Agreement dated January 11, 2010

 2.        U.S. v. The M/Y Galactica Star, 4:17-cv-02166 (S.D.Tex.) (Houston Div.)
           Complaint

 3.        Bloomberg Businessweek Article – “Is One of the World’s Biggest Lawsuits
           Built on a Sham?” (September 4, 2019)

 4.        Independent.i.e. Article – “Irishman ‘working as Russian Spy’” (October 17,
           2006)

 5.        First Witness Statement of Michael Quinn

 6.        Final Arbitration Award dated January 31, 2017

 7.        Kobre & Kim LLP Lobbying Registration

 8.        Witness Statement of Muhammad Kuchazi dated September 5, 2018

 9.        Witness Statement of Taofiq A. Tijani dated January 12, 2020

 10.       P&ID Letter to Kore Holdings dated March 19, 2010

 11.       Witness Statement of Grace Taiga dated September 11, 2019

 12.       E-mail dated September 16, 2015, from Brendan Cahill to Grace Taiga

 13.       Grace Taiga US Dollar Bank Account Statements (August 19, 2014 – September
           10, 2019)

 14.       Grace Taiga Naira Bank Account Statements (August 19, 2014 – September 10,
           2019)

 15.       Industrial Consultants International Limited (“ICIL”) Registration

 16.       ICIL 2018 Irish Annual Returns
      Case 1:20-mc-00169-LGS Document 4-1 Filed 03/25/20 Page 2 of 6




17.       Eastewise Trading Ltd. Cayman Island Registration

18.       2009-2016 Dr. Lukman Bank Account Statements

19.       Lurgi Consult Limited Report

20.       Witness Statement of Odien Ajumogobia dated September 7, 2019

21.       Second Witness Statement of James Nolan dated August 10, 2019

22.       October 14, 2009 Meeting Report of ADDAX Petroleum

23.       Memorandum of Understanding dated July 22, 2009

24.       Telegraph Article – “Nigerian president Umaru Yar’Adua dies after months
          illness” (May 6, 2010)

25.       Financial Times Article – “Acting president dissolves Nigeria cabinet” (March
          17, 2010)

26.       Bloomberg Business Article – “Former Nigerian OPEC Secretary General
          Lukman Dies at 75” (July 21, 2014)

27.       Minutes of Ministerial Stakeholders Meeting conducted on August 10, 2010

28.       Minutes of Stakeholders Alignment Meeting conducted on August 30, 2010

29.       Witness Statement of Taofiq Tijani dated November 12, 2019

30.       Witness Statement of Gholahan Okesanya dated September 10, 2019

31.       Companies Allied Matters Act 2004

32.       Public Procurement Act 2007

33.       Bureau of Public Procurement Letter dated September 2, 2019

34.       Infrastructure Concession Regulatory Commission Act 2005

35.       Infrastructure Concession Regulatory Commission Memorandum dated
          September 4, 2019

36.       National Office for Technology Acquisition and Promotion Act

37.       Office of Technology Letter to EFCC dated August 23, 2019

38.       Letter from Grace Taiga to Permanent Secretary dated January 21, 2010
      Case 1:20-mc-00169-LGS Document 4-1 Filed 03/25/20 Page 3 of 6




39.       Letter from Grace Taiga to NNPC and the Director of Petroleum dated January
          15, 2010

40.       Letter from NNPC to the Petroleum Ministry dated June 9, 2010

41.       Letter from P&ID to Nigeria dated May 10, 2012

42.       Letter from P&ID Commencing Arbitration dated August 22, 2012

43.       P&ID Statement of Case dated June 28, 2013

44.       Partial Arbitration Award on Jurisdiction dated July 3, 2014

45.       Partial Arbitration Award on Liability dated July 17, 2015

46.       Petroleum Ministry Letter to P&ID dated November 30, 2012

47.       The Times Article – “Extradition call for ‘corrupt’ oil minister Diezani Alison-
          Madueke” (December 19, 2018)

48.       The New Times Article – “Nigeria seizes $21m from ex-oil minister” (August 29,
          2017)

49.       International Business Times Article – “Former Nigeria oil minister Diezani
          Alison-Madueke charged with money laundering” (April 6, 2017)

50.       Lismore Capital Ltd Cayman Island Directors Report

51.       General Danjuma Services Agreement dated June 27, 2006

52.       Tita Kura Petrochemicals Limited Agreement dated September 6, 2006

53.       Tita Kura Letter to EFCC dated September 20, 2019

54.       B.B. Dan-Habu Letter to the Nigerian Police Force dated October 22, 2010

55.       Vlok P&ID Financial Reports and Invoices – 2006

56.       Vlok P&ID Financial Reports and Invoices – Backup

57.       Directors of Kran Developments

58.       E-mail dated August 24, 2007 from Vlok to Hitchcock

59.       P&ID Facts Report

60.       Letter from Shell Petroleum dated September 9, 2019
      Case 1:20-mc-00169-LGS Document 4-1 Filed 03/25/20 Page 4 of 6




61.       Letter from Nigerian Electricity Commission dated September 17, 2019

62.       Letter from Bureau of Public Enterprises dated November 19, 2019

63.       Nigerian National Budget 2019

64.       1999 Nigerian Constitution

65.       Council on Foreign Relations Article – “Nigeria Sees More High Level
          Corruption Convictions Under Buhari” (May 31, 2018)

66.       Sahara TV Article – “Barrister Nwobike: A Senior Advocate’s Road to Prison”
          (May 1, 2018)

67.       Share Reporters Article – “Breaking: Court Jails Jolly Nyame, Ex-Taraba
          Governor, For 14 Years Over N1.64bn Fraud” (May 30, 2018)

68.       Global Witness Article – “Landmark Prosecution As Nigerian Authorities Charge
          Shell And Eni Over Shady $1.1 Billion OPL 245 Deal” (March 1, 2017)

69.       Prompt News Article – “N23bn Bribe: EFCC Charges Alison-Madueke INEC
          Staff To Court” (April 6, 2017)

70.       News Agency of Nigeria Article – “Buhari meets members of advisory
          committee against corruption” (October 10, 2019)

71.       Institute of Development Studies – “Can Buhari’s Whistle-Blowers’ Policy stem
          corruption in Nigeria?” (August 29, 2017)

72.       2017-2021 National Anti-Corruption Strategy

73.       Premium Times Article – “Why Judge jailed ex-governor Joshua Dariye for
          misappropriating Plateau funds (DETAILS)” (June 13, 2018)

74.       Letter from Attorney General Malami to EFCC dated June 28, 2018

75.       Letter from EFCC to the Petroleum Ministry dated August 3, 2018

76.       Letter from EFCC to the Department of Corporate Affairs dated August 3, 2018

77.       Letter from EFCC to Nigerian Content Development dated August 3, 2018

78.       Letter from EFCC to Bureau of Public Procurement dated August 3, 2018

79.       Letter from EFCC to Ministry of Lands dated January 11, 2019
       Case 1:20-mc-00169-LGS Document 4-1 Filed 03/25/20 Page 5 of 6




80.        Letter from EFCC to Federal Inland Revenue Service dated January 28, 2019

81.        Letter from EFCC to Technology Ministry dated August 23, 2019

82.        Infrastructure Concession Regulatory Commission Memorandum dated
           September 4, 2019

83.        EFCC Letters to Nigerian Government Agencies

84.        Letter from ADDAX to the Nigerian Police Force dated September 16, 2019

85.        Letter from ExxonMobil to the Nigerian Police Force dated October 9, 2019

86.        Letter from EFCC to Guaranty Trust Bank dated August 23, 2019

87.        Letter from Zenith Bank to the Nigerian Police Force dated October 2, 2019

88.        Letter from the Nigerian Solicitor General to the Inspector General of the Police
           Force dated August 20, 2019

89.        Letter from Guaranty Trust Bank to EFCC dated August 26, 2019

90.        P&ID Bank Statements from Guaranty Trust Bank

91.        List of P&ID Associated Companies

92.        Letter from Federal Inland Revenue Service to EFCC dated August 28, 2019

93.        Letter from Anti-Money Laundering Unit to EFCC dated September 3, 2019

94.        Letter from Ministry of Lands to the Nigerian Police Force dated September 4,
           2019

95.        High Court of Nigeria Judgment of Justice dated September 19, 2019

96.        High Court of Nigeria Order of Justice dated September 19, 2019

97.        2007-2014 ICIL Ltd’s USD Bank Account Statements

98.        Additional Taofiq Tijani Bank Statements

99.        Letter from Zenith Bank to Nigerian Police Force dated October 2, 2019

100.       Amended Charges Against P&ID dated September 17, 2019

101.       Witness Statement of Taofiq Tijani dated December 17, 2019
       Case 1:20-mc-00169-LGS Document 4-1 Filed 03/25/20 Page 6 of 6




102.       Witness Statement of Olasupo Shasore dated December 24, 2019

103.       SESFTF Cayman Islands Company Extract

104.       E-mail dated January 12, 2010 from Adumu Usman to Neil Hitchcock

105.       Statement of Payments by SESTF to ICIL Ltd.

106.       Statement of Payments from SESFTF to P&ID

107.       Witness Statement of Ibrahim Haske Dikko dated January 13, 2020

108.       Grace Taiga Citibank Payments

109.       Letter from P&ID dated January 8, 2014

110.       Letter from P&ID dated September 16, 2019

111.       First Amended Charge Against Goidel Resources Limited, ICIL Limited and
           James Nolan dated November 20, 2019

112.       Charges Against Grace Taiga dated September 19, 2019

113.       Punch Newspapers Article – “Court orders arrest of P&ID owner’s son, Quinn”
           (December 19, 2019)

114.       Letter from Grace Taiga to Minister of Petroleum dated December 18, 2009

115.       E-mail dated August 6, 2013 from Harcus Sinclair to Lord Hoffman

116.       Bloomberg Politics Article “Nigeria Ex-Justice Minister Charged Over $1.3
           Billion Oil Deal” (January 24, 2020)

117.       Letter from Petroleum Ministry to Attorney General Malami dated June 12, 2018

118.       Letter from President Deputy Chief of Staff, Abba Kyan to Chief of Staff of Vice
           President dated June 26, 2018

119.       Letter from Attorney General Malami to EFCC dated June 28, 2018

120.       Payments from ICIL to Grace Taiga

121.       P&ID Incorporation Documents (July 2006)

122.       P&ID Current Account Letter dated August 7, 2006

123.       FTI Consulting Report
